 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:17-CR-084-KJD-VCF

 9                Plaintiff,                        Final Order of Forfeiture
10         v.

11 LISA GENNETT,

12                Defendant.

13         This Court found that Lisa Gennett shall pay the in personam criminal forfeiture

14 money judgment of $771,984 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §

15 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

16 Criminal Information, ECF No. 4; Plea Agreement, ECF No. 6; Change of Plea, ECF No.

17 8; Preliminary Order of Forfeiture, ECF No. 9.

18         This Court finds that the United States of America may amend this order at any time

19 to add subsequently located property or substitute property to the forfeiture order pursuant

20 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

21         To comply with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017), the

22 government reduced the in personam criminal forfeiture money judgment amount to

23 $77,198.43.

24         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

25 the United States recover from Lisa Gennett the in personam criminal forfeiture money

26 judgment of $77,198.43 not to be held jointly and severally liable with any codefendants and

27 the collected money judgment amount between all codefendants is not to exceed

28 / / /
 1   $3,300,000, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. § 981(a)(1)(C)

 2   with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 4   copies of this Order to all counsel of record and three certified copies to the United States

 5   Attorney’s Office, Attention Asset Forfeiture Unit.

 6                 February 15
            DATED _____________________, 2019.

 7

 8

 9                                               HONORABLE KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
